Exhibit 10.1

 

Enbridge Pipelines Inc.

3000, 425-1st Street SW

Calgary, AB T2P 3L8

  LOGO [g897380g10k10.jpg]

Enbridge Energy Limited Partnership

1100 Louisiana Street, Suite 3300

Houston, TX 77002

January 30, 2015

United Refining Company and

Kiantone Pipeline Corporation

823 11th Ave.

New York, New York 10019

Attention: J. Nelson Happy

 

Subject:

   Amendment to the Letter Agreement between Enbridge Pipelines Inc., Enbridge
Energy Limited Partnership, United Refining Company and Kiantone Pipeline
Corporation dated July 31, 2014 (the “Letter Agreement”)

The parties agree that Section C.1 of the Letter Agreement shall be amended by
replacing “January 31, 2015” with “February 14, 2015.”

Please acknowledge your agreement to the terms and conditions contained herein
by signing the enclosed duplicate copy in the space provided below and returning
the acknowledged copy to the undersigned.

 

ENBRIDGE ENERGY, LIMITED PARTNERSHIP BY ENBRIDGE PIPELINES (LAKEHEAD) L.L.C. ITS
GENERAL PARTNER     ENBRIDGE PIPELINES INC. Per:  

/s/ Chris Kaitson

    Per:  

/s/ Paul Fisher

 

Chris Kaitson

Vice President – U.S. Law

     

Paul Fisher

Vice President

      Per:  

/s/ Kent Cornelius

       

Kent Cornelius

V.P. Major Projects Execution

 

UNITED REFINING COMPANY     KIANTONE PIPELINE CORPORATION Per:  

/s/ John A. Catsimatidis

    Per:  

/s/ John A. Catsimatidis

 

John A. Catsimatidis

Chairman & CEO

     

John A. Catsimatidis

Chairman & CEO